                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


GLENN BURTON, JR,
               Plaintiff,
    v.                                        Case No. 07-CV-0303

AMERICAN CYANAMID CO, et al.,
              Defendants;

RAVON OWENS,
                 Plaintiff,
     v.                                       Case No. 07-CV-0441

AMERICAN CYANAMID CO, et al.,
              Defendants;

CESAR SIFUENTES,
              Plaintiff,
    v.                                        Case No. 10-CV-0075

AMERICAN CYANAMID CO, et al.,
              Defendants.

MANIYA ALLEN, et al.,
                Plaintiffs,
     v.                                       Case No. 11-CV-0055

AMERICAN CYANAMID CO, et al.,
              Defendants;

ERNEST GIBSON,
                 Plaintiff,
     v.                                       Case No. 07-CV-0864

AMERICAN CYANAMID CO, et al.,
              Defendants;

DIJONAE TRAMMELL,
              Plaintiff,
     v.                                       Case No. 14-CV-1423

AMERICAN CYANAMID CO, et al.,
              Defendants

                                     1

       Case 2:14-cv-01423-LA Filed 03/22/21 Page 1 of 15 Document 739
DEZIREE VALOE and
DETAREION VALOE
               Plaintiffs,
     v.                                                  Case No. 11-CV-0425

AMERICAN CYANAMID CO, et al.,

                                 DECISION AND ORDER

       The Sherwin-Williams Company is one of several defendants in lawsuits brought

by approximately 170 plaintiffs under Wisconsin’s risk contribution theory of tort liability.

The plaintiffs allege that they suffered personal injuries as a result of ingesting white lead

carbonate pigment that was present in the paint used on their childhood homes. The

lawsuits were assigned to me. In May 2019, three of them went to trial, and the jury found

Sherwin Williams and two other defendants liable to the plaintiffs. After judgment was

entered, the defendants appealed, and those appeals are pending in the United States

Court of Appeals for the Seventh Circuit. Another group of four cases are in the final

stages of preparation for a consolidated trial, though the trial date is uncertain because

of the COVID-19 pandemic. In each case, Sherwin-Williams has filed a motion arguing

that I must disqualify myself under 28 U.S.C. § 455(a). 1


1 Sherwin-Williams filed its motion using a caption that includes the three cases that are
on appeal. It is not clear why Sherwin-Williams seeks to disqualify me from those cases
at this time. Proceedings in the district court have ended, and while there is a possibility
of a remand for further proceedings, such a remand may never occur. Although a party
may seek relief from a judgment or order under Federal Rule of Civil Procedure 60(b)(6)
on the ground that the district judge should have recused, see Liljeberg v. Health Services
Acquisition Corp., 486 U.S. 847, 863–64 (1988), Sherwin-Williams does not explicitly
move to vacate the judgments entered in the cases that are on appeal. Moreover, while
the appeals are pending, I would lack jurisdiction to grant relief under Rule 60(b). See,
e.g., Boyko v. Anderson, 185 F.3d 672, 674 (7th Cir. 1999). In any event, because I am
denying Sherwin-Williams’ motion as it applies to the cases that remain pending before
me, I will also deny the motion as it applies to the cases on appeal. To the extent the
motion should be construed as a motion to vacate the judgments entered in those cases,
                                              2

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 2 of 15 Document 739
        Sherwin-Williams has also filed a motion for leave to file a supplemental

memorandum of authority in support of its motion to disqualify. I will grant that motion and

consider the supplemental memorandum in addressing the motion to disqualify.

                                    I. BACKGROUND

        The Wisconsin Supreme Court adopted the risk contribution theory to open a path

to recovery for plaintiffs injured by a fungible product who cannot identify the manufacturer

of the specific product that caused them harm. The theory was developed in a case

involving the drug DES, which was prescribed to pregnant mothers in the mid-twentieth

century to prevent miscarriages but was found to cause vaginal cancer in daughters born

to those mothers. Collins v. Eli Lilly Co., 116 Wis.2d 166 (1984). The Wisconsin Supreme

Court extended the risk contribution theory to white lead carbonate cases in Thomas ex

rel. Gramling v. Mallett, 285 Wis.2d 236 (2005). Other than the Thomas case itself, the

three cases tried in May 2019 were the first white lead carbonate risk contribution cases

to go to trial.

        Sherwin-Williams’ motion to disqualify centers on a law review article I authored,

in which I contend that economic and political developments in recent decades have

eroded America’s democratic institutions and that the decisions of the Roberts Court have

contributed to this phenomenon. See Lynn Adelman, The Roberts Court’s Assault on

Democracy, 14 Harv. L. & Pol’y Rev. 131 (2019). In one part of the article, I critiqued

recent Supreme Court decisions in the area of corporate political speech, which I argue

have wrongly construed campaign finance regulations “not as reasonable efforts to




I note that I may deny the motion even though an appeal is pending. See Fed. R. Civ. P.
62.1(a)(2).

                                             3

          Case 2:14-cv-01423-LA Filed 03/22/21 Page 3 of 15 Document 739
equalize the political influence of different classes of Americans, but as efforts to censor

the voices of the wealthy.” Id. at 149.

       I also critiqued the Supreme Court’s decision in Sorrell v. IMS Health Inc., 564 U.S.

552 (2011), which involved a Vermont statute that prohibited pharmacies from selling

prescription data to pharmaceutical researchers without affirmative consent from

prescribing physicians. I expressed disagreement with the Court’s classification of data-

selling as “speech” that was not subject to regulation by a democratically elected

legislature. Adelman, supra, at 150-151. I also noted that in previous eras the Court had

“connected the protection of commercial speech to the formation of intelligent opinion and

to the value of democracy,” but that that connection was not present in Sorrell. Id. at 151.

       The article also discussed challenges facing the American working class and the

poor. It analyzed Supreme Court decisions in which, I argued, the Court had given

insufficient weight to these challenges and had in consequence stymied legislative efforts

to address them. I argued that the Court’s decisions in this area weakened democracy by

“consistently augment[ing] the power of corporations and the wealthy and reduc[ing] that

of ordinary Americans.” Id. at 148.

       Finally, the article included comments on President Trump and the Republican

Party. I wrote that Congressional Republicans “depend on a relatively small number of

wealthy donors to stay in power,” and that therefore their policy agenda is determined by

the interests of those wealthy donors. Id. at 136. I also wrote that President Trump “is

disinclined to buck the wealthy individuals and corporations who control his party.” Id. at

137.




                                             4

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 4 of 15 Document 739
       After I published this article, members of the public filed three Judicial Conduct

Complaints under the Judicial Conduct and Disability Act, asserting that the publication

of the article amounted to judicial misconduct because it exhibited disrespect for the

judicial system and political bias. The Judicial Council of the Seventh Circuit reviewed

and resolved the complaints. No. 07-CV-0303, ECF No. 1812-2. It determined that my

criticisms of Supreme Court decisions (which constitute the majority of the article) are

“well within the boundaries of appropriate discourse” and noted that they are largely

drawn from the dissenting opinions of Justices in those decisions. Id. at 9-10. It found,

however, that the “attacks on Republican party positions could be interpreted . . . as

calling into question [my] impartiality in matters implicating partisan or ideological

concerns.” Id. at 10. It issued a public admonition, and I made a public statement

specifically apologizing for using language that might be construed as expressing bias

against the Republican Party and affirming my commitment to the impartial administration

of justice in all cases. Id. at 12.

       Sherwin-Williams now argues that, based largely on the statements I made in the

article, reasonable observers could question my ability to decide the present cases

impartially. Therefore, it contends, I must disqualify myself under 28 U.S.C. § 455(a).

                                      II. DISCUSSION

       Section 455(a) provides that “any justice, judge or magistrate judge of the United

States shall disqualify himself in any proceeding in which his impartiality might reasonably

be questioned.” In evaluating whether my impartiality might reasonably be questioned, I

conduct the inquiry “from the perspective of a reasonable observer who is informed of all

the surrounding facts and circumstances.” In re Sherwin-Williams Co., 607 F.3d 474, 477



                                             5

         Case 2:14-cv-01423-LA Filed 03/22/21 Page 5 of 15 Document 739
(7th Cir. 2010) (quoting Cheney v. U.S. Dist. Court, 541 U.S. 913, 924 (2004) (Scalia, J.,

in chambers)). “That an unreasonable person, focusing on only one aspect of the story,

might perceive a risk of bias is irrelevant.” Id. Moreover, “a reasonable person is a

‘thoughtful observer rather than . . . a hypersensitive or unduly suspicious person.” Id. at

478 (quoting In re Mason, 916 F.2d 384, 386 (7th Cir. 1990)). “Finally, a reasonable

person is able to appreciate the significance of the facts in light of relevant legal standards

and judicial practice and can discern whether any appearance of impropriety is merely an

illusion.” Id.

        Sherwin-Williams contends that the statements I made in the article concerning

large corporations and economic inequality could cause reasonable observers to question

my impartiality to preside over these cases. Sherwin-Williams believes that this is so

because my statements “condemn[ed] all corporations indiscriminately and call[ed] on

courts to find ‘resourceful’ ways to help ‘ordinary Americans’ redress ‘inequality.’” No. 07-

CV-303 ECF No. 1780 at 2 of 21. However, this belief is based largely on a

mischaracterization of the article’s substance. A reasonable observer who reads the

article could not say that I “condemn[ed] all corporations indiscriminately.” My comments

about corporations pertained to what I perceived to be the Supreme Court’s tendency to

“consistently augment the power of corporations and the wealthy and reduce that of

ordinary Americans.” Adelman, supra, at 148. I posited that such a tendency undermined

democracy because it contributed to the concentration of power in the hands of the rich.

Id. Stating that, in a healthy democracy, large corporations and wealthy individuals should

not possess a disproportionate share of political power cannot reasonably be described

as “condemning all corporations indiscriminately.”



                                              6

          Case 2:14-cv-01423-LA Filed 03/22/21 Page 6 of 15 Document 739
       Sherwin-Williams notes that I did not stop there. In my concluding remarks, I stated

that corporations “refuse to support policies that promote the common good” and that they

instead use their resources to combat such policies and “promote policies that benefit

only themselves.” Id. at 157. I observed that they had “achieved considerable success in

this selfish endeavor.” Id. These comments paint corporations in a negative light, but a

reasonable observer could not think that they amount to a condemnation of all

corporations. My remarks merely recognize that the primary duty of a large corporation in

a capitalist economy is to further the economic interests of its shareholders. Moreover, to

the extent the views I expressed were negative, they were not so extreme as to create a

reasonable appearance of bias against all corporations. Here, I note that, to be impartial,

a judge does not have to approve of a litigant’s activities or motives, and that a judge is

permitted to have “a less than high opinion” of a party. United States v. Conforte, 624

F.2d 869, 881 (9th Cir. 1980). For a judge’s personal opinion of a party to be grounds for

disqualification, it must involve “an attitude or state of mind that belies an aversion or

hostility of a kind or degree that a fair-minded person could not entirely set aside when

judging certain persons or causes.” Id. “It is an animus more active and deep-rooted than

an attitude of disapproval toward certain persons because of their known conduct, unless

the attitude is somehow related also to a suspect or invidious motive such as racial bias

or a dangerous link such as a financial interest . . . .” Id. See also Grove Fresh Distribs.,

Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002) (“The bias or prejudice ‘must

be grounded in some personal animus or malice that the judge harbors . . . of a kind that

a fair-minded person could not entirely set aside when judging certain persons or

causes.’”).



                                             7

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 7 of 15 Document 739
       Sherwin-Williams contends that, by describing corporations that seek to wield

political power as being engaged in a “selfish endeavor,” I used “derogatory language”

that is “on par” with language used by trial judges who have been disqualified based on

their statements. First, Sherwin-Williams cites Hathcock v. Navistar International

Transportation Corporation, 53 F.3d 36 (4th Cir. 1995). In that case, a district judge made

statements at a torts seminar that were highly critical of defendants in products liability

cases. He called such defendants “sons of bitches” and praised cases that he believed

would frighten lawyers who represented them. Id. at 39. At the time he made these

statements, the judge was presiding over a jury trial involving a products liability

defendant. The Fourth Circuit held that the judge’s statements, when viewed alongside

his other conduct, which included ex parte communications with plaintiff’s counsel,

created an appearance of bias against product liability defendants that required his

recusal from the trial. Id. at 41. Second, Sherwin-Williams cites Nicodemus v. Chrysler

Corporation, 596 F.2d 152(6th Cir. 1979). In that case, the judge accused the defendant,

Chrysler, of intimidating witnesses and being unworthy of belief. Id. at 155. In the course

of doing so, he stated that the company was “a bunch of villains and they are interested

only in feathering their own nests at the expense of everybody they can, including their

own employees.” Id. The judge later suggested that he could not guarantee his impartiality

in future proceedings in the matter. Id. at 157. The Sixth Circuit determined that these

statements required the judge to disqualify himself under § 455(a). Id.

       My describing corporations as being engaged in a “selfish endeavor” when they

use their wealth to influence legislation is a far cry from the “sons of bitches” and “bunch

of villains” comments made by the judges in Hathcock and Nicodemus. Moreover, the



                                             8

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 8 of 15 Document 739
disqualification decisions in those cases were not based exclusively on the judges’

unfavorable comments about the litigants. In Nicodemus, the judge suggested that he

might not be able to be impartial in future proceedings, and in Hathcock, the judge

engaged in improper ex parte communications. Thus, neither case supports the notion

that my article reflects such a deep hostility towards corporations that my ability to decide

these cases impartially could reasonably be questioned.

       Sherwin-Williams next contends that the concluding sentence of the article—in

which I state that “[i]t will definitely take every bit of democratic resourcefulness that we

can muster to undo the damage that the Court has already caused,” Adelman, supra, at

158—could be perceived as a call for judges to adopt a bias against corporations and in

favor of the poor. However, a reasonable person who has actually read the article would

not think that I was advocating for judges to become biased or disregard the law or judicial

ethics in any way. The article urges “democratic resourcefulness,” and the democratic

process is ordinarily understood to exclude judicial action. See, e.g., Am. Fed’n of Labor

v. Am. Sash & Door Co., 335 U.S. 538, (1949) (Frankfurter, J., concurring) (describing

the federal courts as “the non-democratic organ of our Government”). Sherwin-Williams

contends that this statement could be construed as calling for action by the judicial branch

because, in an interview with the legal news service Law360, I stated that “[a]ll of the

branches need to do everything they can to strengthen [democracy].” J. Overley, “Judge

Defends ‘Reasonable’ Rebuke of Roberts Court,” Law360 (March 11, 2020). But stating

that all branches should do what they can to strengthen democracy does not imply that

judges should issue biased decisions. No reasonable observer could conclude that that

is what I meant.



                                             9

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 9 of 15 Document 739
       Sherwin-Williams next contends that a reasonable observer could question my

ability to be impartial because my article criticizes specific Supreme Court decisions in

the area of corporate commercial speech. In the present litigation, Sherwin-Williams

advances legal positions based on a corporation’s First Amendment rights, and it

contends that my statements in the article could be reasonably perceived as being hostile

towards such rights. But it is well settled that a judge is permitted to criticize legal doctrines

without having to disqualify himself from cases in which the doctrines might apply. See

Southern Pac. Commc’ns Co. v. American Tel. and Tel. Co., 740 F.2d 980, 990 (D.C. Cir.

1984) (“It is well established that the mere fact that a judge holds views on law or policy

relevant to the decision of a case does not disqualify him from hearing the case.”); Ass’n

of Nat’l Advertisers, Inc. v. F.T.C., 627 F.2d 1151, 1171 n.52 (D.C. Cir. 1979) (“[J]udges

are free to decide cases involving policy questions on which they previously have

expressed a view.”); United States v. Bray, 546 F.2d 851, 857 (10th Cir. 1976) (“The mere

fact that a judge has previously expressed himself on a particular point of law is not

sufficient to show personal bias or prejudice.”); see also Laird v. Tatum, 408 U.S. 1 (1972)

(Rehnquist, J., in chambers) (Supreme Court Justice not disqualified from hearing case

involving a matter about which, as an attorney, he expressed a view); Phillip v. ANR

Freight Sys., Inc., 945 F.2d 1054, 1056 (8th Cir. 1991) (“recusal is not required where ‘the

judge has definite views as to the law of a particular case.’”); Leaman v. Ohio Dep’t of

Mental Retardation & Dev., 825 F.2d 946, 949 n.1 (6th Cir. 1987) (judge’s prior expression

of an opinion on a point of law is not disqualifying). Indeed, the Seventh Circuit’s Judicial

Council recognized this very point in its resolution of the judicial complaints against me.

The Council explained: “Judges criticize one another’s reasoning, sometimes harshly. In



                                               10

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 10 of 15 Document 739
fact, much of Judge Adelman’s article draws from dissenting opinions in the decisions he

criticizes. Nothing said in this decision on the complaints should be interpreted as

suggesting that judges should be silenced from criticizing court decisions.” No. 07-CV-

0303, ECF No. 1812-2 at 8 of 12. Later, the council stated that my “substantive criticism

of Supreme Court decisions” was “well within the boundaries of appropriate discourse.”

Id. at 9 of 12.

       Sherwin-Williams cites several cases in which judges were disqualified based on

their public statements about cases that either were, or were about to be, pending before

them. See Ligon v. City of New York, 736 F.3d 118, 126–27 (2d Cir. 2013); United States

v. Microsoft Corp., 253 F.3d 34, 112 (D.C. Cir. 2001); In re Boston’s Children First, 244

F.3d 164, 171 (1st Cir. 2001); United States v. Cooley, 1 F.3d 985, 995 (10th Cir. 1993).

However, these cases do not support my disqualification because nothing I wrote in the

article applies directly to the present cases. I did not, for example, offer an opinion as to

how a court should apply the Supreme Court’s corporate-speech decisions to a case in

which a corporation uses the First Amendment as a defense to products liability. See In

re Sherwin-Williams Co., 607 F.3d at 478–79 (distinguishing Microsoft, Boston’s Children

First, and Cooley on grounds that, in those cases, the judge’s comments involved a

pending case). 2




2 In one of Sherwin-Williams’ cases, Ligon, the district judge “intimat[ed] her views on the
merits of a case that had yet to be filed” and sought “to have that case filed and to preside
over it after it was filed.” 736 F.3d at 124. Sherwin-Williams seems to imply that I engaged
in similar conduct in the present case because, in its view, the plaintiffs “maneuver[ed]”
lead paint cases that had been pending in state court to this court. See No. 07-cv-303
ECF No. 1809 at 3–4 of 12. However, I never engaged in any conduct that could
reasonably be viewed as intimating a view on the merits of the present cases, and I did
not encourage the plaintiffs to dismiss their state-court cases and refile them here.
                                             11

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 11 of 15 Document 739
       Sherwin-Williams next contends that my rulings on various procedural and

substantive issues in these cases have contributed to an appearance of partiality.

However, “judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). And there is nothing peculiar

about my rulings in these cases that would cause a reasonable observer to question my

impartiality, either when they are viewed in isolation or in conjunction with the comments

I made in the article. Sherwin-Williams spends much of its disqualification briefs rearguing

the merits of various issues that I decided over the course of these cases, but these are

matters to be pursued in an appeal rather than a disqualification motion. See Grove Fresh

Distribs., 299 F.3d at 641 (“judicial rulings are grounds for appeal, not recusal”).

       Finally, in its supplemental brief, Sherwin-Williams contends that, for two reasons, 3

the Judicial Council’s resolution of the complaints against me supports disqualification.

First, Sherwin-Williams notes that the Judicial Council was concerned that “[t]he opening

two sentences [of my article] could reasonably be understood by the public as an attack

on the integrity of the Chief Justice rather than disagreement with his votes and opinions

in controversial cases.” No. 07-cv-303 No. 1812-2 at 10 of 12. In those sentences, I wrote:

       By now, it is a truism that Chief Justice John Roberts’ statement to the
       Senate Judiciary Committee that a Supreme Court justice’s role is the
       passive one of a neutral baseball “umpire who [merely] calls the balls and
       strikes” was a masterpiece of disingenuousness. Roberts’ misleading
       testimony inevitably comes to mind when one considers the course of
       decision-making by the Court over which he presides.


Sherwin-Williams’ insinuation that I participated in the plaintiffs’ choice of forum is
unfounded.
3Sherwin-Williams actually presents three reasons in its brief, but the third relates to my
criticism of the Supreme Court’s commercial-speech decisions, which I have already
discussed. Here, I will only reiterate that the Judicial Council did not deem any part of my
criticism of those decisions improper.

                                              12

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 12 of 15 Document 739
Adelman, supra, at 131 (footnote omitted). These sentences do not suggest that I would

be biased against a paint manufacturer in a products liability case. However, Sherwin-

Williams contends that I “connected that inappropriate language to this litigation” when,

during a status conference, I referred to the balls-and-strikes metaphor. During the portion

of the status conference to which Sherwin-Williams refers, the parties were discussing

video deposition testimony that they intended to present at trial. An issue arose as to the

order in which I should rule on the objections made during the depositions so that the

parties could edit the videos in time to use them at trial. During the ensuing discussion,

plaintiffs’ counsel stated, “we need you to call the balls and strikes and tell us what can

be played and what cannot.” No. 07-CV-303 ECF No. 1408 at 28. At that point, I

interjected: “I don’t do that. John Roberts does that. I don’t call balls and strikes.” Id.

Plaintiffs’ counsel then resumed her comments, and eventually the parties and the court

agreed on a procedure for resolving the objections that were made during the depositions.

Clearly, my comment about the balls-and-strikes metaphor was not meant to suggest that

I would not be impartial when ruling on the objections. Rather, it was a quip based on my

feelings about the metaphor. No reasonable observer who was aware of both the quip

and my article could think that, by making the quip, I was expressing an intent to be partial

in these matters.

       Second, Sherwin-Williams refers to the Judicial Council’s finding that “the attacks

on Republican party positions could be interpreted . . . as calling into question Judge

Adelman’s impartiality in matters implicating partisan or ideological concerns.” No. 07-

CV-303 ECF No. 1812-2 at 10 of 12. Sherwin-Williams contends that the present cases

fit within the Judicial Council’s concern for “ideological” matters. However, products



                                             13

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 13 of 15 Document 739
liability cases in which plaintiffs seek compensation for serious personal injuries are not

usually considered “ideological,” and I doubt that such cases are what the Judicial Council

had in mind when it used the term. Indeed, in the paragraph at issue, the Council

expressed concerned about the sentences in my article that involved the Republican

Party, and thus its use of the term “ideological” should be understood to refer to matters

involving highly partisan issues. And while, on some level, nearly every lawsuit involves

issues that members of opposing political parties view differently, here the connection

between political issues and the subject matter of this litigation is not so strong as to call

into question my ability to be impartial.

       Sherwin-Williams also points out that its counsel in this litigation, the law firm Jones

Day, “has been connected to President Trump’s administration in the media, is well-

known to have represented Republican Presidents and President Trump’s campaign, and

continues to represent the Republican National Committee.” No. 07-CV-303 ECF No.

1812-1 at 5 of 8. It thus posits that my criticism of Republicans could give rise to an

appearance of bias against its counsel, which in turn could manifest itself as bias against

Sherwin-Williams. But this chain of reasoning is too tenuous to give rise to a reasonable

appearance of bias. Even if it were true that my comments reflect bias towards

Republicans in partisan or ideological cases, nothing in the article reasonably implies that

I would be biased against a party because it hired a lawyer who represents or has

represented Republicans.

       In sum, I conclude that my comments in the article, when viewed either in isolation

or in conjunction with my rulings in this case, my statements to the media, and the other




                                             14

        Case 2:14-cv-01423-LA Filed 03/22/21 Page 14 of 15 Document 739
conduct cited by Sherwin-Williams in its briefs, 4 do not reasonably call my ability to

impartially decide these matters into question. See In re United States, 572 F.3d 301, 312

(7th Cir. 2009) (noting that when deciding a disqualification motion, a judge’s actions must

be “assessed in their totality”). Therefore, Sherwin-Williams’ motion to disqualify will be

denied.

                                    IV. CONCLUSION

       For the reasons stated, IT IS ORDERED that Sherwin-Williams’ motion to

disqualify (No. 07-CV-0303, ECF No. 1779; No. 07-CV-864, ECF No. 403; No. 11-CV-

0055, ECF No. 453; No. 11-CV-0425, ECF No. 246; No. 14-CV-1423, ECF No. 319) is

DENIED.

       IT IS FURTHER ORDERED that Sherwin-Williams’ motion for leave to file a

supplemental memorandum of authority (No. 07-CV-0303, ECF No. 1812; No. 07-CV-

864, ECF no. 412; No. 11-CV-0055, ECF no. 927; No. 11-CV-0425, ECF No. 255; No.

14-CV-1423, ECF No. 679) is GRANTED.

       Dated at Milwaukee, Wisconsin this 22nd day of March, 2021.

                                                        s/Lynn Adelman______
                                                        LYNN ADELMAN
                                                        U.S. District Judge




4 Such other conduct includes a 2007 law review article I coauthored that mentioned the
Wisconsin Supreme Court’s decision in Thomas. See L. Adelman & S. Fite, “Exercising
Judicial Power: A Response to the Wisconsin Supreme Court’s Critics,” 91 Marq. L. Rev.
425 (Winter 2007). This article was the subject of a prior motion to disqualify me, which
the Seventh Circuit addressed in Sherwin-Williams Co., 607 F.3d at 476–79.

                                            15

          Case 2:14-cv-01423-LA Filed 03/22/21 Page 15 of 15 Document 739
